    CASE 0:19-cr-00103-MJD-ECW Document 213 Filed 04/27/20 Page 1 of 17



                      UNITED STATES DISTRICT COURT
                         DISTRICT OF MINNESOTA


UNITED STATES OF AMERICA,                             Case No. 19-cr-103 (MJD/ECW)

                    Plaintiff,

       v.                                                    ORDER

ANTHONY AKEMU ABARI (1),
RELONDO DEVON HALL (2), and
KEVIN GREEN (3),

                    Defendants.



      This case is before the Court on pretrial motions, including Defendant Kevin

Green’s Motion for Disclosure of Post-Conspiracy Statements of Co-Defendants (Dkt.

92); Defendant Kevin Green’s Motion for Disclosure and Access to Confidential

Informants and Co-Operating Defendants (Dkt. 95); Defendant Kevin Green’s Motion to

Compel Government to Disclose Wire and Electronic Communications (Dkt. 98);

Defendant Anthony Akemu Abari’s Motion for Disclosure of Grand Jury Transcripts

(Dkt. 102); Defendant Akemu Abari’s Motion to Disclose and Make Informants and

Cooperating Defendants Available for Interviews (Dkt. 103); Defendant Kevin Green’s

Motion to Disclose and Make Informants and Cooperating Defendants Available for

Interviews (Dkt. 107); Defendant Kevin Green’s Motion to Compel Government to

Disclose Wire and Electronic Communications Document 98 (Dkt. 154); and Defendant

Kevin Green’s Motion for Disclosure and Access to Confidential Informants and Co-
    CASE 0:19-cr-00103-MJD-ECW Document 213 Filed 04/27/20 Page 2 of 17



Operating Defendants Document 95 (Dkt. 155). Defendant Relondo Devon Hall has

requested to join all motions. 1 (Dkt. 180.) The Court grants Hall’s request.

       Justin A. Wesley and Amber M. Brennan, U.S. Attorney’s Office, appeared on

behalf of the United States of America (“the Government”); Rick E. Mattox appeared on

behalf of Defendant Anthony Akemu Abari, who was present at the hearing; Paul W.

Rogosheske appeared on behalf of Defendant Kevin Green, who was present at the

hearing; and Bruce Rivers appeared on behalf of Defendant Relondo Devon Hall, who

was present at the hearing.




1
       Hall filed several pretrial motions, including a Motion for Disclosure of the
Existence and Identity of Confidential Informant(s) (Dkt. 119) and a Motion to Disclose
Post Conspiracy Statements of Co-Defendants and Unindicted Co-Conspirators (Dkt.
120). The Court held a hearing on Hall’s motions (along with several other motions
brought by Hall and his co-defendants) on December 4, 2019, at which Justin A. Wesley
and Amber M. Brennan, Assistant U.S. Attorneys, appeared on behalf of the United
States of America and Bruce Rivers, Esq., appeared on behalf of Hall, who was present at
the hearing. (Dkts. 143, 144.) At the December 4, 2019 hearing, the Court took Hall’s
Motion for Disclosure of the Existence and Identity of Confidential Informant(s) and
Motion to Disclose Post Conspiracy Statements of Co-Defendants and Unindicted Co-
Conspirators under advisement pending possible additional disclosures by the
Government and additional briefing by the parties. (Dkt. 144 at 10-11.) The Court
required Hall and the Government to meet and confer to determine whether those three
motions necessitated a ruling and set a deadline for Hall to file supplemental briefs of
December 18, 2019. (Dkt. 151 at 55:24-56:1, 56:9-19; see Dkt. 144 at 10-11.) The Court
ordered that: “If Defendant [Hall] does not file a supplemental brief by December 18,
2019, the Court will deem the Motion[s] withdrawn.” (Dkt. 144 at 10-11; see Dkt. 151 at
55:24-56:1, 56:9-19.) Hall did not file any supplemental briefs. Accordingly, the Court
deems those Motions withdrawn, and denies them as moot. However, the Court will
grant Hall’s March 12, 2020 request to “join in on all motions” of his co-defendants.
(Dkt. 180.)


                                             2
     CASE 0:19-cr-00103-MJD-ECW Document 213 Filed 04/27/20 Page 3 of 17



                                    I.     ANALYSIS

A.     Green’s Motion for Disclosure of Post-Conspiracy Statements of Co-
       Defendants (Dkt. 92)

       Green moves the Court for an order pursuant to Bruton v. United States, 391 U.S.

123 (1968), and Rule 16(c) of the Federal Rules of Evidence for disclosure of the

Government’s intent to use co-conspirator statements at trial, and granting leave to bring

further motions as necessary. The Government incorporated its opposition (Dkt. 32) as to

Abari and requests that the Court similarly deny the Motion as to Green for the reasons

set forth in this Court’s June 10, 2019 Order (Dkt. 38). (See Dkt. 113 at 5.) At the

hearing on the pretrial motions, the Court gave Green the opportunity to file additional

briefing in support of this motion. However, Green has not filed any additional briefing

as it relates to this motion. Consequently, the Court could deem it withdrawn. (See Dkt.

144 at 4-5 ¶ 6.) However, in an abundance of caution, the Court will also address it on

the merits.

       As a starting point, the court assumes that Green is referring to Rule 16(a) of the

Federal Rules of Criminal Procedure, as there is no Rule 16 of Evidence. 2 Rule

16(a)(1)(A) provides in relevant part that “[u]pon a defendant’s request, the government

must disclose to the defendant the substance of any relevant oral statement made by the

defendant . . . .” (emphasis added). The plain language of the Rule applies only to

statements made by the defendant and not co-defendants. See United States v. Mayberry,


2
        The Court also notes that while Green cites to Rule 16(c) in support of his motion,
however, this subsection only covers the continuing duty of a party to disclose discovery
that is discoverable under Rule 16.

                                             3
    CASE 0:19-cr-00103-MJD-ECW Document 213 Filed 04/27/20 Page 4 of 17



896 F.2d 1117, 1122 (8th Cir. 1990) (holding that Rule 16 does not allow the discovery

of statements other than those of the defendant); see also United States v. Manthei, 979

F.2d 124, 126 (8th Cir. 1992) (Rule 16 “stresses that only ‘statements made by the

defendant’ are discoverable.”); United States v. Collins, 652 F.2d 735, 738 (8th Cir.

1981), cert. denied, 455 U.S. 906 (1982) (providing that Rule 16 does not authorize the

discovery or inspection of statements made by government witnesses, including those

made by a co-conspirator). Therefore, the Court denies Green’s motion to the extent that

it seeks pretrial disclosure of statements or confessions of any co-defendant or unindicted

co-conspirator under Rule 16.

       Green’s suggestion that Bruton requires disclosure of statements by co-defendants

is also rejected. Bruton addresses the issue of admission of a co-conspirator’s statement

at trial, where the co-conspirator’s admission was hearsay as it related to the defendant,

and not whether the statement was discoverable by the defendant. 391 U.S. at 137;

United States v. Singh, 494 F.3d 653, 658 (8th Cir. 2007). Although Bruton may raise

some potential issues to be considered during trial, it does not require pretrial disclosure

of statements made by co-defendants or co-conspirators. Finally, Green’s request for an

order granting him leave to file motions for severance, suppression, and/or in limine is

denied without prejudice as premature, as Green has not identified what evidence he

seeks to sever or suppress or what motions in limine he proposes to file. Any motions in

limine shall be filed in accordance with the District Court’s pretrial order.

       To the extent post-conspiracy statements of any co-defendant or unindicted co-

conspirator are discoverable under Brady, Giglio, the Jencks Act, or some other authority,


                                              4
     CASE 0:19-cr-00103-MJD-ECW Document 213 Filed 04/27/20 Page 5 of 17



the Court expects the Government to honor its disclosure obligations. See United States

v. Abari, No. 19-cr-103 (MJD/ECW), 2019 WL 2417711, at *1 (D. Minn. June 10, 2019).

Otherwise, the Motion is denied.

B.     Green’s and Abari’s Motions for Disclosure and Access to Confidential
       Informants and Cooperating Defendants (Dkts. 95, 103, 107, and 155)

       Green moves for an Order directing the Government to disclose: (1) the identity of

any confidential informant(s) or cooperating defendants utilized by the Government in

the investigation of the this matter, as provided by Roviaro v. United States, 353 U.S. 53

(1957); (2) any contracts, offers, agreements for non-prosecution or other consideration

promised or otherwise granted of the confidential informant(s) and/or cooperating

defendant; and (3) to allow interviews of the informant(s) and/or cooperating defendants.

(Dkt. 95.) The basis for this Motion is that the disclosure of the identity of confidential

informants and/or cooperating defendants is relevant and of assistance to the defense

and allegations of the Government include direct contact and interaction between the

defendant and cooperating defendants and/or confidential informants, and the

cooperating defendants and/or confidential informants are alleged to be involved in

criminal activities—as possibly set forth in the search warrant application of Jason

Schmitt, Minneapolis Police Department, alleging an anonymous informant involved

in drug purchases, as well as a confidential reliable informant (“CRI”) aiding and

abetting drug purchases, in the same search warrant. (Id.) In his subsequent motion

and memorandum, Green makes the same requests. (Dkt. 155.) In support, Green

claims that unspecified evidence casts doubt on the information from the CRI within



                                             5
    CASE 0:19-cr-00103-MJD-ECW Document 213 Filed 04/27/20 Page 6 of 17



the July 8, 2019 Search Warrant regarding Green’s use of a Porsche to distribute

narcotics and that the identity of the cooperating individuals is necessary because the

record is devoid of any evidence showing the connection between the named

Defendants in this action. (Dkt. 155 at 2-3.) The Government counters that Green

has not set forth the informants or witnesses his motion pertains to or how these

informants or witnesses are material to the determination of the case. (Dkt. 161 at 9.)

The Government represented that if Green articulates to which informants or

witnesses his motion applies, and the Government concedes or the Court finds those

informants or witnesses to be material, it will disclose the identities of these

individuals 14 days before trial. (Id.)

      Abari similarly seeks an order requiring the Government to disclose the

identity of any informant or cooperating defendants utilized by the Government in

the investigation of the above-entitled matter, to make such informants and

cooperating defendants available for interview by Abari’s attorney, in preparation for

trial, and to disclose the prior criminal convictions of such informant. (Dkt. 103 at

1.) Abari refers to an April 14, 2019 search warrant affidavit relevant to this case

describing a CRI and the fact that the Superseding Indictment lists a number of

individuals who were arrested at the same time as him on April 14, 2019 at an

apartment. (Id. at 2.) Green also points to this affidavit in support of his second

motion to disclose informants. (Dkt. 107.) The Government argued that Abari’s

motion (Dkt. 103) was duplicative of Abari’s earlier motion (Dkt. 19). (Dkt. 112 at

5.) Indeed, in Abari’s previous motion seeking the disclosure of the identity of any


                                            6
    CASE 0:19-cr-00103-MJD-ECW Document 213 Filed 04/27/20 Page 7 of 17



informant or cooperating defendants, he relied on the argument that “[t]he

cooperating informants mentioned in the discovery and several search warrants are

not vouched as reliable, brought specific information that does not indicate how they

became aware of [Abari’s] alleged role, and discussed with [Abari] knowledge of the

drug sales and is possibly exculpatory and supports the minimal participation

argument.” (Dkt. 19.) This Court ordered as follows on Abari’s initial Motion:

      Defendant’s Motion to Disclose and Make Informants and Cooperating
      Witnesses Available for Interviews (Dkt. No. 19) is DENIED AS
      MOOT as to any informants or cooperating witnesses the Government
      intends to call at trial based on the Government’s representation that it
      will disclose the identities of such witnesses not less than fourteen days
      before trial and will cooperate with Defendant’s counsel in making them
      available for interview. The Motion is DENIED WITHOUT
      PREJUDICE as to any informants or cooperating witnesses the
      Government does not intend to call at trial. The Government has
      represented: “If the Defendant articulates to which informants or
      witnesses his motion applies, and the Government concedes or the Court
      finds those informants or witnesses to be material, the Government agrees
      to disclose the identities of these individuals 14 days before trial.” (Dkt.
      No. 32 at 8.) Although Defendant’s counsel argued that the disclosure of
      non-testifying confidential informants is necessary to his defense, it is not
      clear to the Court which unidentified informants or unidentified
      cooperating witnesses Defendant contends should be identified and why
      they are material. See, e.g., Carpenter v. Lock, 257 F.3d 775, 779 (8th
      Cir. 2001) (quoting United States v. Grisham, 748 F.2d 460, 463-64 (8th
      Cir. 1984) (“The defendant has the burden of showing materiality, which
      ‘requires more than speculation that the evidence an informant may
      provide will be material to overcome the government’s privilege to
      withhold the identity of the informant.’”). Defendant may renew this
      Motion in writing in a manner that identifies with as much particularity
      as possible about each informant(s) or witness(es) he believes needs to
      be identified by the Government and why each informant or witness is
      material to his case.

(Dkt. 38 at 3-4 (emphasis in original).)




                                           7
    CASE 0:19-cr-00103-MJD-ECW Document 213 Filed 04/27/20 Page 8 of 17



      The Government has a general, although not absolute, “privilege to withhold

the disclosure of the identity of a confidential informant.” Carpenter v. Lock, 257

F.3d 775, 779 (8th Cir. 2001) (citing Roviaro v. United States, 353 U.S. 53 (1957)).

When deciding whether to disclose information about an informant, the court must

balance “the public interest in protecting the flow of information against the

individual’s right to prepare his defense.” Roviaro, 353 U.S. at 62. “Where the

disclosure of an informer’s identity, or of the contents of his communication, is

relevant and helpful to the defense of an accused, or is essential to a fair

determination of a cause, the privilege must give way.” Id. at 60-61. The essential

consideration when deciding whether evidence is relevant and helpful to the defense

is “whether or not the evidence is material to the accused’s defense or a fair

determination of the cause.” United States v. Barnes, 486 F.2d 776, 778 (8th Cir.

1973); Carpenter, 257 F.3d at 779 (“[T]he threshold issue is whether the informant is

a material witness.”) (citation omitted).

      “Where the witness is an active participant or witness to the offense charged,

disclosure will almost always be material to the accused’s defense.” Devose v.

Norris, 53 F.3d 201, 206 (8th Cir. 1995) (citation and footnote omitted); see also

United States v. Foster, 815 F.2d 1200, 1203 (8th Cir. 1987) (citation omitted) (“The

disclosure of an informant who was an active participant in the crime the accused is

charged with is generally required.”). This is in contrast to “cases involving

‘tipsters’ who merely convey information to the government but neither witness nor

participate in the offense, disclosure is generally not material to the outcome of the


                                            8
    CASE 0:19-cr-00103-MJD-ECW Document 213 Filed 04/27/20 Page 9 of 17



case and is therefore not required.” United States v. Harrington, 951 F.2d 876, 878

(8th Cir. 1991) (citing United States v. Bourbon, 819 F.2d 856, 860 (8th Cir. 1987));

see also United States v. Lapsley, 334 F.3d 762, 764 (8th Cir. 2003) (“Consequently,

disclosure is typically not required when the informant merely conveys information

to the government but neither witnesses nor participates in the offense.”) (quotation

marks and citations omitted). Here, the only material witnesses that the Court can

discern based on the information provided are those mentioned in the January 31,

2019 and April 14, 2019 search warrant affidavits. The January 31, 2019 affidavit

provides in relevant part as follows:

      On January 31, 2019, your affiant learned of a narcotics dealer who uses
      the street name of “Stunna”. The information was obtained via a
      SCALES Interview during the course of a narcotics investigation. Stunna
      was said to be a large-scale supplier of Heroin. During the interview, the
      arrested party stated they had been in a Porsche SUV with Stunna and
      purchased 100 grams of heroin from Stunna. This arrested party said that
      Stunna often drives a Porsche SUV that was rose in color. The arrested
      party used the phone number of XXXX to contact Stunna and arrange for
      the mobile sale of narcotics.

                                         ***

      Your affiant has been able to gather Information from a confidential
      reliable Informant (CRI) who is familiar with GREEN. The CRI stated
      that GREEN used the Porsche to distribute heroin in Minneapolis and
      employs people to sell narcotics for him. On March 4, 2019, the CRI
      stated that they saw a male known to the CRI as “Black” driving a van
      with Minnesota plates XXXXXX and noted that there appeared to be
      heroin customers just hanging out in around the area. The CRI stated that
      they saw GREEN pull up to the van with Minnesota plates XXXXXX In
      the Porsche and toss a bag to Black as Black sat in the driver’s seat of the
      van. After this happened, the CRI stated that Black sold heroin to people
      who were waiting for him in the area.

(Gov’t Ex. 7.)


                                           9
   CASE 0:19-cr-00103-MJD-ECW Document 213 Filed 04/27/20 Page 10 of 17



       The April 14, 2019 search warrant affidavit provides in relevant part:

       In this capacity your affiant has been working with a Confidential
       Reliable Informant (CRI). This CRI has worked with law Enforcement
       in the past and has provided names and addresses to your affiant of
       suspects involved in distribution of narcotics and prohibited persons in
       possession of firearms in the twin cities metro area. The information
       provided by the CRI has been independently corroborated by your affiant,
       as well as other local and federal law enforcement officers and has been
       found to be true and correct.

       Within the past 72 hours, your affiant received information from the
       aforementioned Confidential Reliable Informant (CRI) stating that the
       CRI was inside XXXX Ave S in Minneapolis and observed a person
       known to the CRI as, “B” in possession of a handgun and a large amount
       of heroin. The CRI also stated that “B” sells heroin and that he is staying
       at XXXX Ave S. The CRI described’ “B” as a large heavy set black male
       with a shaved head in his middle 30’s. The CRI also Informed me that
       “B” uses the cell phone number, XXXXX.

(Gov’t Ex. 8.) The affidavit also provided that the CRI identified Abari as person

“B”. (Id.)

       Given that Green and Abari have been charged with conspiracy to distribute

narcotics from at least December 2018 through July 8, 2019, the arrested party and

CRIs who allegedly witnessed narcotics-related trafficking involving Green and

Abari, whose accounts were relied upon in at least of two the search warrants at issue

in this case, are material even to the extent that the Government does not intend to

call these witnesses at trial.

       However, given the allegations of violence and threats by Defendants in this

matter (see, e.g., Dkt. 148 at 14; Dkt. 151 at 16), the Court concludes that the

Government will not be required to identify any informant or cooperating co-

defendant until fourteen days before trial, as agreed by the Government. This will


                                           10
   CASE 0:19-cr-00103-MJD-ECW Document 213 Filed 04/27/20 Page 11 of 17



give Defendants adequate opportunity to prepare, while considering the safety of the

informants. See United States v. Rodrequez, 859 F.2d 1321, 1326 (8th Cir. 1988)

(“We have held that any issue concerning the disclosure of an informant’s identity

before trial is eliminated when the person testifies at trial.”) (citing United States v.

Foster, 815 F.2d 1200, 1202-03 (8th Cir. 1987)); see also United States v. Cree, No.

12-cr-26(4) (JRT/JSM), 2012 WL 6194395, at *5 (D. Minn. Dec. 12, 2012)

(concluding that seven days’ notice “appropriately balance[d] [defendant’s] rights

with the protection of the confidential informants”) (citations omitted).

       As for Defendants’ request that the Government make the informants available

for an interview, the Government’s disclosure obligation with respect to confidential

informants is generally satisfied when it provides a defendant with information

pertaining to an informant’s identity and location so that the defendant may contact

the informant and request an interview or subpoena his or her testimony at trial. See

United States v. Padilla, 869 F.2d 372, 376-77 (8th Cir. 1989). If the Government

has particular concerns about protecting these individual(s) or is aware that the

Defendants may encounter difficulty in locating the informant, then it should produce

the informant(s) to Defendants to interview in lieu of providing his or her address to

Defendants. Id. That said, whether the Government provides the name and address

of the CRIs to Defendants or produces them for interview, the informants always

have the right to decline to be interviewed and the Government has no obligation to

“encourage” the informant to speak to Defendants. See United States v. Bittner, 728

F.2d 1038, 1041-42 (8th Cir. 1984) (finding no impermissible conduct by a


                                            11
     CASE 0:19-cr-00103-MJD-ECW Document 213 Filed 04/27/20 Page 12 of 17



Government agent when he advised a witness of her right to decline interviews with

defendant’s attorney).

        The reminder of Defendants’ motions relating to the disclosure of and access

to confidential informants and cooperating co-defendants (Dkts. 95, 103, 107, and

155) are otherwise denied. 3

C.      Green’s Motions to Compel Government to Disclose Wire and Electronic
        Communications (Dkts. 98 and 154)

        Green seeks an order from the Court compelling the Government to produce the

following:

     • All wire and electronic communications of the telephone number: 612-263-
       XXXX and 612-265-XXXX intercepted during the time period of
       December 18, 2018 to July 8, 2019;

     • All wire and electronic communications intercepted during the time period
       of December 18, 2018 to July 8, 2019 between Defendant Kevin Green and
       Co­Defendant Relondo Hall; and

     • All wire and electronic communications intercepted during the time period
       of December 18, 2018 to July 8, 2019 between Defendant Kevin Green and
       Co­Defendant Anthony Abari.

(Dkts. 98 and 154.)

        With respect to the Government’s production, Green’s complaint is that the

disclosed information does not describe any activity or phone communication by Green

with co-defendants Abari or Hall. (Dkt. 154 at 2.) Green requests that “the Government

disclose exactly if they have direct communications between Green and Defendant Hall’s



3
        The Court reminds the Government of its obligations under Giglio v. United
States, 405 U.S. 150 (1972).

                                            12
    CASE 0:19-cr-00103-MJD-ECW Document 213 Filed 04/27/20 Page 13 of 17



telephone numbers and/or Abari’s telephone numbers.” (Id.) Green also asks the

Government to specifically point to the data of where these individuals are

communicating and if they are communicating on the 612-263-XXXX telephone number,

as Green disavows any interest in telephone numbers 612-263-XXXX or 612-265-

XXXX. (Id.) Also, Green requests that the Government disclose the document that

exactly depicts who Verizon has as the owner of telephone number 612-263-XXXX.

(Id.)

        The Government countered that it has provided all electronic discovery related to

the communications between the co-defendants:

        This has already been done. The government has already provided forensic
        examinations of several cellular telephones belonging to the three
        codefendants, several call detail records, ping data, and other phone evidence
        to the defense. This evidence thoroughly documents communications
        between the three indicted co-conspirators in this case. The government
        provided this information in the same format in which it was received.

(Dkt. 161 at 2.) The Government objected to interpreting the information for Green.

(Id.) Nevertheless, the Government interpreted some of the information for Green’s

benefit, including identifying Hall’s number and a number of phone numbers it claims are

associated with Green, providing assistance with interpreting the cell tower ping

information, as well offering a reverse proffer establishing Green’s guilt. (Id. at 3-7.)

        What Green is asking for from the Government is an analysis of this information

by its attorneys. Rule 16 does not require such a production. See United States v.

Meadows, No. CR 14-251 (SRN/JSM), 2014 WL 12693522, at *3 n.3 (D. Minn. Oct. 10,

2014), aff’d, 2014 WL 6684977 (D. Minn. Nov. 25, 2014) (“The Government’s financial



                                             13
     CASE 0:19-cr-00103-MJD-ECW Document 213 Filed 04/27/20 Page 14 of 17



loss analysis would likely qualify as an internal work product document and would not be

discoverable under Rule 16(a)(2).”); see also United States v. Cherico, No. 08 CR. 786

CM, 2011 WL 4347178, at *1 (S.D.N.Y. Sept. 13, 2011) (“Cherico seeks an order

directing the Government to identify what specific portion of the recorded conversation

between John Bologna and Cherico the Government views to be ‘admissions’ by

Cherico. The Government represents that all the recordings—which are approximately

five hours long and are all in English—were turned over to the defendant over a year ago.

Nothing in Rule 16 requires the Government to identify particular portions of the

recorded statements that it views as particularly damaging to the defendant or important

to its theory of the case.”). As such, the Court denies Green’s motions to compel the

Government to disclose wire and electronic communications.

D.     Abari’s Motion for Disclosure of Grand Jury Transcripts (Dkt. 102)

       Abari seeks discovery of the entire grand jury transcripts for the indictments.

Abari raises several grounds for this relief. First, Abari contends that because there are

no pre-application investigative reports and notes, nor informant disclosures, “the grand

jury transcripts are also an existing source to show that the search warrant affidavits

contained false statements and reckless disregard for the truth.” (Dkt. 162 at 2.) In

addition, Abari asserts that absent the disclosure of law enforcement reports, the grand

jury transcripts are also an existing source for him to prepare for the examination of

informants and cooperating witnesses and other witnesses and their credibility. (Dkt. 156

at 4; Dkt. 162 at 3.) Abari also argues that without the grand jury transcripts he will not




                                             14
      CASE 0:19-cr-00103-MJD-ECW Document 213 Filed 04/27/20 Page 15 of 17



be able to challenge the search warrants on the four corners of the warrants. (Dkt. 156 at

4.)

        According to the United States Supreme Court, there is a “long established policy

that maintains the secrecy of the grand jury proceedings in the federal courts.” United

States v. Proctor & Gamble Co., 356 U.S. 677, 681 (1958) (citations omitted). “To

compel disclosure of a grand jury transcript [the defendant] had to show the transcript

was needed to avoid a possible injustice, the need for disclosure was greater than the need

for continued secrecy, and his request was structured to cover only material needed.”

United States v. Kocher, 978 F.2d 1264 (Table) (8th Cir. 1992) (citations omitted).

Moreover, a defendant must allege a “particularized need” with support for the records

and may not seek them merely as a fishing expedition. See United States v. Warren, 16

F.3d 247, 253 (8th Cir. 1994) (citation omitted); United States v. Reed, No. CR 18-15

(JNE/DTS), 2018 WL 7504843, at *3 (D. Minn. Sept. 14, 2018), R.&R. adopted, 2018

WL 5269991 (D. Minn. Oct. 23, 2018) (citation omitted); see generally, Thomas v.

United States, 597 F.2d 656, 657-58 (8th Cir. 1979) (no particularized need shown where

petitioner asserted grand jury minutes were necessary to prove matters he wished to

pursue in § 2255 petition and that he was “being deprived of important documents that

will very well prove all [his] allegations”).

        Abari has met none of the requirements set forth by the Eighth Circuit. Fishing for

additional alleged possible inconsistencies in the search warrants or other grounds to

suppress search warrants is not a valid basis for discovery of the grand jury transcripts.

While Abari claims to be hamstrung by not having access to the grand jury proceedings,


                                                15
    CASE 0:19-cr-00103-MJD-ECW Document 213 Filed 04/27/20 Page 16 of 17



the record indicates that Abari has been able to bring a number of suppression motions

and requests for Franks hearings challenging the search warrants pertinent to his defense.

(See, e.g., Dkts. 27, 70, 71, 104.) In addition, Abari is receiving some relief by virtue of

the Court’s compelling discovery of informants. See Supra, Section I.B. Moreover,

consistent with this Court’s previous Order (Dkt. 38), the Government has represented

that it will provide to Abari Giglio and Jencks Act material three business days before

trial for informants it intends to call as witnesses at trial.

       In addition, the Court will require the Government to review Grand Jury

transcripts within 30 days of this Order to determine if any of these materials should be

produced pursuant to Brady v. Maryland, 373 U.S. 83 (1963), and produce any such

targeted portions of the Grand Jury transcripts that constitute Brady materials

immediately thereafter.

                                        II.     ORDER

       Based on the files, records, and proceedings herein, IT IS ORDERED THAT:

       1.      Defendant Kevin Green’s Motion for Disclosure of Post-Conspiracy

Statements of Co-Defendants (Dkt. 92) is DENIED.

       2.      Defendant Kevin Green’s Motion for Disclosure and Access to

Confidential Informants and Co-Operating Defendants (Dkt. 95) is GRANTED in part

and DENIED in part consistent with this Order.

       3.      Defendant Kevin Green’s Motion to Compel Government to Disclose Wire

and Electronic Communications (Dkt. 98) is DENIED.




                                                16
   CASE 0:19-cr-00103-MJD-ECW Document 213 Filed 04/27/20 Page 17 of 17



       4.     Defendant Anthony Akemu Abari’s Motion for Disclosure of Grand Jury

Transcripts (Dkt. 102) is DENIED. The Court will require the Government to review

Grand Jury transcripts within 30 days of this Order to determine if any of these materials

should be produced pursuant to Brady v. Maryland, 373 U.S. 83 (1963), and produce any

such targeted portions of the grand jury transcript that constitute Brady materials

immediately thereafter.

       5.     Defendant Anthony Akemu Abari’s Motion to Disclose and Make

Informants and Cooperating Defendants Available for Interviews (Dkt. 103) is

GRANTED in part and DENIED in part consistent with this Order.

       6.     Defendant Kevin Green’s Motion to Disclose and Make Informants and

Cooperating Defendants Available for Interviews (Dkt. 107) is GRANTED in part and

DENIED in part consistent with this Order.

       7.     Defendant Kevin Green’s Motion to Compel Government to Disclose Wire

and Electronic Communications Document 98 (Dkt. 154) is DENIED.

       8.     Defendant Kevin Green’s Motion for Disclosure and Access to

Confidential Informants and Co-Operating Defendants Document 95 (Dkt. 155) is

GRANTED in part and DENIED in part consistent with this Order.



DATED: April 27, 2020                            s/Elizabeth Cowan Wright
                                                 ELIZABETH COWAN WRIGHT
                                                 United States Magistrate Judge




                                            17
